Name: 89/135/EEC: Commission Decision of 7 February 1989 on the approval of four programmes drawn up by the Portuguese Government and the amendment of two programmes previously approved pursuant to Council Regulation (EEC) No 3828/85 on a specific programme for the development of Portuguese agriculture (only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  cultivation of agricultural land;  agricultural policy
 Date Published: 1989-02-21

 Avis juridique important|31989D013589/135/EEC: Commission Decision of 7 February 1989 on the approval of four programmes drawn up by the Portuguese Government and the amendment of two programmes previously approved pursuant to Council Regulation (EEC) No 3828/85 on a specific programme for the development of Portuguese agriculture (only the Portuguese text is authentic) Official Journal L 049 , 21/02/1989 P. 0035 - 0035*****COMMISSION DECISION of 7 February 1989 on the approval of four programmes drawn up by the Portuguese Government and the amendment of two programmes previously approved pursuant to Council Regulation (EEC) No 3828/85 on a specific programme for the development of Portuguese agriculture (Only the Portuguese text is authentic) (89/135/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3828/85 of 20 December 1985 on a specific programme for the development of Portuguese agriculture (1), as last amended by Regulation (EEC) No 2182/88 (2), and in particular Article 4 (2) thereof, Whereas the Portuguese Government transmitted on 17 May 1988 three specific programmes concerning, respectively, new collective irrigation schemes, the renewal of existing irrigation systems and the drainage and conservation of the soil, within the meaning of Article 17 of Regulation (EEC) No 3828/85; whereas the aim of these programmes is to improve the water supply situation; Whereas the Portuguese Government transmitted on 13 July 1988 a specific programme concerning studies for the analysis of Portuguese agriculture, within the meaning of Article 2 of Regulation (EEC) No 3828/85, with the aim of improving the effectiveness of support measures for the development of agriculture in Portugal with due regard for the guidelines of the common agricultural policy; Whereas the Portuguese Government transmitted on 25 July 1988 an addendum to the specific programme for the renewal and improvement of the traditional irrigation schemes on the island of Madeira in order to widen the scope of the programme to include private farm owners; Whereas the Protuguese Government transmitted on 21 October 1988 an addendum to the specific forestry action programme, within the meaning of Article 22 of Regulation (EEC) No 3828/85, with the aim of including in that programme the autonomous region of Madeira and of adjusting the ceilings on unit expenditure to be taken into consideration for the grant of a contribution from the European Agricultural Guidance and Guarantee Fund; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The specific programmes and the addenda to specific programmes transmitted by the Portuguese Government on 17 May, 13 July, 25 July and 21 October 1988 pursuant to Article 4 of Regulation (EEC) No 3828/85 are hereby approved. Article 2 The aids granted by the Portuguese Government for the implementation of these programmes shall be eligible with effect from 21 October 1988. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 7 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 372, 31. 12. 1985, p. 5. (2) OJ No L 191, 22. 7. 1988, p. 13.